—In an action, inter alia, to recover damages for fraud, defamation, breach of contract, and tortious interference with a contract, the plaintiffs appeal, as limited by their brief, from (1) so much of an order of the Supreme Court, Nassau County (O’Connell, J.), entered October 2, 2001, as denied their motion to compel the defendants to produce certain documents in response to their discovery demands, and (2) so much of an order of the same court, entered December 26, 2001, as denied their motion for leave to renew the motion to compel.
Ordered that the orders are affirmed insofar as appealed from, with one bill of costs.
The Supreme Court properly declined to compel the defendants to comply with the plaintiffs’ request for production of documents created after the commencement of this action or relating to other casinos, since those documents are not material or necessary to the prosecution of the action (see Allen v Crowell-Collier Publ. Co., 21 NY2d 403; Blagrove v Cox, 294 AD2d 526).
The plaintiffs’ motion for leave to renew was properly denied, since it was not based upon additional or material facts not offered on the prior motion that would change the prior determination (see Feldstein v Rounick, 295 AD2d 398; Williams v Fitzsimmons, 295 AD2d 342). In addition, the plaintiffs failed to offer a valid excuse for not submitting the additional facts upon their original motion (see Matter of Government Empls. Ins. Co. v Woney, 293 AD2d 539; LaRosa v Trapani, 271 AD2d 506). Smith, J.P., O’Brien, Krausman and Rivera, JJ., concur.